DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “76” as mentioned in paragraph [0049].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: in paragraph [0007], the statement that the status of case serial number 14/270,817 is “co-pending” is inaccurate as it has been patented; please correct/update this statement; in paragraph [0050], it appears that “rear rim 72” should be ---rear rim 74---.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	With respect to claim 8, the recitation that “a radial distance between the extension axis and a perpendicular extension of the rails varies at the different axial locations” appears to be inaccurate.  When the fishing reel is placed at different axial locations within a particular rail, the radial distance between the extension axis and a perpendicular extension of the rail is constant.  As shown in figure 7, the radial distance between the extension axis and a perpendicular extension of the rails does vary between the angularly spaced rails (the radial distances 112a-112c varies with rails 31a-31c, respectively).  Therefore, it appears that the recitation “axial locations” should be ---angularly spaced locations---. 

	With respect to claim 14, line 1, it appears that the recitation “release actuator” should be ---releasable connector--- since it is the releasable connector (jaw) 26 of the member 24 that engages the mounting fixture 21.  
Allowable Subject Matter
Claims 1-7, 9-11 and 17-20 are allowed over the prior art of record. 
Claims 8 and 12-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office.

Claim 1 is allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including a mounting fixture attachable to the fishing apparatus and providing a rail extending along an extension axis to provide discrete mounting locations spaced along the extension axis for receiving the fishing reel and allowing repositionable mounting of the fishing reel; and a reel comprising a frame providing a releasable connector engaging the mounting fixture; a line spool rotatable with respect to the frame to pay out line forwardly along the extension axis in a first state and wind in line rearwardly along the extension axis in a second state; a release actuator operable by a user to move the line spool between the first state to the second state.  Claims 2-17 depend either directly or indirectly from claim 1.

Claim 18 is allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including a reel frame providing a releasable connector engaging the mounting rail extending along an extension axis to provide discrete mounting locations spaced along the extension axis for receiving the reel frame and allowing repositionable mounting of the fishing reel; a line spool rotatable with respect to the reel frame to pay out line forwardly along the extension axis in a first state and wind in line rearwardly along the extension axis in a second state; and a release actuator operable by a user to move the line spool between the first state to the second state; wherein the releasable connector has a vertically descending jaw receiving the mounting rail at the discrete mounting locations. Claims 19 and 20 depend either directly or indirectly from claim 18. 

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Coalson et al, Carpenter, Mayer et al and Brawn et al disclose a bowfishing reel.  Noble et al disclose a bowfishing reel with a release actuator having oppositely extending wings. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL M MARCELO whose telephone number is (571)272-6949. The examiner can normally be reached M-F 6:00 am-3:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL M MARCELO/
Primary Examiner
Art Unit 3654



/emm/